STORY, Circuit Justice.
This is an action of debt, brought by the United States, on a custom-house bond given by the defendants, on the 2d day of July, 1S12, to secure the amount of the duties to be ascertained as due and arising on certain goods, wares, and merchandizes, entered at Providence on the same day, as imported in the brig Dover from Havana. After oyer of the bond and the condition thereof (which are in the usual form), the defendants pleaded a special plea, which I need not literally state. It admits in substance, that single duties are due, to wit, $1708.38 cts. with interest from the day of payment to the day of the plea, to wit $13.38 cts. and unpaid on the bond aforesaid: and as to the residue of the penalty of the bond, alleges, that the brig sailed from the Havana, with said goods, &e. on board, on the 16th day of June, 1812, bound for the district of Providence; that she arrived with said goods, &e. within the United States, on the 30th day of June, 1812, and within the district of Providence, on the 1st day of July. 1812; that the same goods were imported into the United States on the said 30th day of June, and into the said district of Providence, on the said 1st day of July; that Providence is the only port of entry in said district, and that at that port the goods. &c. were duly entered, on the said 2d day of July. The plea then avers, that the duties intended to be secured by said bond were the duties imposed, by the act of 10th of August, 1790, c. 39; and the act of 7th of June, 1794, c. 54; which amounted to a sum stated in the plea. That at the time of the entry, as aforesaid, neither the defendants nor the collector of the customs at Providence had any knowledge of the passing of the act of 1st- of July, 1812, c. 112, laying double duties; and that at the same time the same act had not been promulgated or published at Providence. The United States have demurred to the plea, and its sufficiency is now in issue before the court.
T have no difficulty in deciding that the plea is bad in substance. It admits the cause of action, and does not avoid it: and it is quite impossible to contend, that it can be a good bar, when from the defendants’ own showing, the bond has not been satisfied or discharged. If a single dollar only were due and unpaid to the United States, the bar would be insufficient. But as the questions, which were raised on the argument, must meet the court in another shape before the final decision of the cause, and have been very fully argued, I am willing to pronounce the opinion, which I have formed after much deliberation.
In the first place, it is contended, that the act of the 1st of July, 1812, which declares, “that an additional duty of 100 per cent, upon the permanent duties now imposed by law, &c. shall be levied and collected upon all goods, wares and merchandize, which shall, from and after the passing of this act, be imported into the United States, from any. foreign port or place,” did not take effect on the day of its passage, nor indeed until it was formally promulgated and published. Prom the language of the act it is clear, that the legislature did intend that it should operate from its passage; and when the legislature has so declared its will, unless it be unconstitutional, I know of no authority in .judicial courts to set aside its solemn mandates. It is a general rule, that where any period or term of time is to begin to run from and after the doing of any act, it includes the day on which such act is done. The passing of this statute was on the 1st of July, and it begins to have operation, therefore, on that day; and for purposes of this nature the law does not allow any fractions of a day. Nor can such a legislative -provision be considered as an ex post facto act, within the prohibitions of the constitution. Admitting that clause to apply to civil actions and rights, and to fiscal regulations, which has been doubted; still it can never be construed to prevent the legislature from giving effect to its acts immediately after their passage. It being then competent for the legislature to enact such a provision, the arguments as to the inconvenience or hardship of the case are not properly addressed to a judicial tribunal; they belong to another forum, which is the exclusive depository of legislative power. There is therefore an end of this question upon the manifest declaration of the legislature. In cases where a statute contains within itself no declaration as to the time when it shall begin to operate, it has been contended that it takes- effect only from the time of its promulgation; and consequently, that it cannot affect a citizen until he has had actual or constructive knowledge thereof: actual knowledge by reading, hearing, or personal examination; constructive knowledge by the lapse of such a reasonable time from promulgation, as affords a presumption of knowledge. But it is very clear, that a.t common law no such promulgation is necessary; and the consequence would oth*872erwise be, that a law would exist and operate upon one part of the community, which as to- other parts would be a dead letter. In the case of U. S. v. The Ann [Case No. 14,456]. Isaac Tenny, claimant, in Massachusetts, this question came successively before the district and circuit courts; and both courts, on very full consideration, held, that where no other time is mentioned in a statute, it takes effect from its passage, and binds all the citizens, without promulgation; and that the consequences (which, to be sure, might in many instances prove highly unjust) were very proper for legislative, but, ought not to affect judicial tribunals. The rule was considered as an inveterate rule of the common law. See Latless v. Holmes, 4 Term R. 660; 4 Inst. 25; Attorney General v. Panter. 6 Brown, Parl. Cas. 486. Nay, the common law extended the principle still ' further, by referring the passage to the first day of the session of parliament, on the fiction that the whole session was but a single day. .
It is further argued that here there was an actual importation into the United States before the 1st of July. That the importation was either complete by arrival within the jurisdictional limits of the United States, or if inchoate only, upon the subsequent arrival at the port of discharge, there was a retro-active operation, which made the importation consummate from the first arrival. I know of no such retro-active effect as is here contended for. The duties were payable on importation, and not before; and the importation must therefore be complete before the right to the duties would attach. It might as well be contended, that from the moment that the goods were put on board at the Havana, there was an inchoate act of importation. The question, therefore, resolves itself into this: Did a mere arrival within the jurisdictional limits of the United States, and without the limits of the district or port of destination, constitute an importation into the United States, within the words of the statute? I am well satisfied, that an importation, within the meaning of the statute, must be an importation into some port or district of the United States, with intent there to discharge or land the cargo. It is not a bare arrival, even within a port, which would constitute an importation; it must be a voluntary arrival. If driven in by necessity or stress of weather, or unavoidable accident, it has been frequently held, that the goods were not to be considered as imported. On the other hand; if there be a voluntary entry into port, with an intent to land the goods, it has been held that the importation was complete, although, within forty-eight hours, a new destination was given to the property.
The whole provisions in the collection act evidently proceed upon the position, which I have assumed; and if it needed support, I think it is completely corroborated in the decision of the supreme court of the United States, in U. S. v. Vowell, 5 Cranch [9 U. S.] 368. The court there in effect held, that in order to fix a cargo with duties, it should not only be brought into the collection district, but within the port of entry; and that the duties did not accrue until the vessel arrived at the port of entry. And the court, in the .same case, adopted the construction of the treasury department as sound law, that additional duties, imposed by the legislature, are payable on a cargo, although it may have arrived within the collection district before the passing of the act, if it do not arrive at a port of entry until after that time. That is precisely ■ the present question. I am satisfied, therefore, that the argument of the defendants, on this second question, ought not to prevail.
After my decision as to the uusoundness of the plea, it may not be necessary to notice some objections, which have been started, on the ground that the demurrer admits all the facts in that plea; and the court are bound by that admission. 1 would observe however, that a demurrer admits only such facts as are well pleaded, and never admits the law arising on those facts. The court is bound to take notice of all public laws. The condition of the bond is for the payment of all duties due by law; and if double duties are payable by law, the mere allegation that single duties only are payable under the statutes of 1790, and 1794, cannot be admitted by the court to destroy the proper conclusion of law. Such an averment is properly matter of law, and not of fact; and a demurrer may well be for a false allegation of the law. As little will the allegation avail, that the parties meant to secure the duties accruing only under the statutes previous to the 1st of July. The condition of the bond is broad enough to cover all duties payable, and no parol averment is admissible to control or narrow the legal construction of the words of the condition. If it were otherwise, a mere mistake of the parties would not prejudice them. If on the one hand, no duties, or less duties had been payable, the defendants would have been entitled to the benefit: and by the same reason they will now be held to the payment of of the double duties. The penalty of the bond however is less than the double duties, and unless the court can award damages beyond the amount of the penalty, the United States cannot in this suit recover the whole money due to them.’ Notwithstanding some contrariety in the books. I think the true principle supported by the better authorities is, that the court cannot go beyond the penalty and interest thereon from the time it becomes due by the breach. See Londsdale v. Church, 2 Term R. 388; Wilde v. Clarkson, 6 Term R. 303; McClure v. Dunkin, 1 East, 436; Hefford v. Alger, 1 Taunt. 218. I adjudge the bar bad, and order judgment for the United States in the penalty *873of the bond and interest from the time it became payable. Bar adjudged bad.
Affirmed on appeal. 9 Cranch [13 U. S.] 104.